Title: To Benjamin Franklin from Erasmus Darwin, 24 January 1774
From: Darwin, Erasmus
To: Franklin, Benjamin


Dear Sir,
Lichfield Jan. 24, 74
I have inclosed a medico-philosophical Paper which I should take it as a Favour if you will communicate to the royal Society, if you think it worthy a Place in their Volum, otherwise must desire you to return it to the Writer.
I have another very curious Paper containing Experiments on the Colours seen in the closed Eye after having gazed some Time on luminous Objects, which is not quite transcribed, but which I will also send you, if you think it is likely to be acceptable to the Society at this Time, but will otherwise let it lie by me another year. I hope you continue to enjoy your Health, and that I shall sometime again have the pleasure of seeing you in Staffordshire, and am, dear sir your affectionate Friend
Eras. Darwin

NB. If Dr. Franklin is not in England, I hope the Person intrusted to read his Letters will return the inclosed Papers to Dr. Darwin at Lichfield Staffordshire, which will be gratefully acknowledged.

 
Addressed: For / Dr. Benj. Franklin / Craven Street / Strand / London
Notation: Dr. Darwin
